Title: To Benjamin Franklin from Mary Hewson, 22 October 1772
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Dear Sir
Broad Street Oct. 22. 1772
My Mother hopes you receiv’d a Letter from Mr. Collinson, for she desir’d him to write to you one evening about a Bill which he told her was not accepted. The enclos’d are all that came since you heard last from us. Mr. Strahan presents his Respects to you and begs the Favour of your Company at Dinner next Tuesday to meet Sir John Pringle and some body else, whose name was dropt before the message arriv’d to me. Your Apartment in Craven Street will be ready for you on monday; if you wish to be in Town sooner we shall have a Bed at your Service on Saturday, and you will make us happy by accepting it; you need not leave us till Tuesday if you find it convenient to stay. I think you had better accept my offer, as it will afford you an opportunity of seeing your things mov’d, without being more in my Mother’s way than she would like. She is to sleep in her new House tonight, and I hope she will now take a little rest, for she has fatigu’d herself very much and is far from well.
Lectures go on briskly; a fresh Pupil to day who makes up the half hundred whose names are enter’d, besides some others who have promis’d, among whom are your Friends Mr. Walsh and Mr. Bancroft.
Your Godson (that is his Mother for him) is much oblig’d by your kind mention of him. He is very well, improves every day “in wisdom and in stature,” and I might conclude the scripture sentence, for those improvements are the Favour of God, and his little engaging manners procure the favour of man. But not a word does he speak.
As I know you want a great deal of courting I repeat my Invitation to you for next Saturday Sunday and Monday; if you can resolve to leave the Paradise you are in, you will give us Pleasure by making your abode here. I am, my dear Sir, with unalterable affection your faithful and obedient Servant
Mary Hewson
